Title: [Diary entry: 16 December 1788]
From: Washington, George
To: 

 Tuesday 16th. Thermometer at 39 in the Morning—49 at Noon and 48 at Night; Went to Alexandria to day to lay before the Court a plan of the roads as they pass through my Mount Vernn. tract of Land to & from the Ferry with the hardships occasioned thereby and to ask relief agreeably to the alterations which were proposed and submitted by the said plan which was readily assented to. Dined at Colo. Fitzgeralds and returned home in the afternoon.